Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: closest prior art documents are Delia (JP 2010-269998), Tsuda (WO 2011/007617), Tellier (WO 2013/082360), Welles (US 2016/0107916) and Bookbinder (WO 2018/160452).
Although Delia teaches an apparatus for manufacturing a glass article having housing and a cooling mechanism that can change the amount of heat transferred from a glass ribbon; Delia does not teach or suggest a side wall extending between cooling mechanism and an interior space of the housing. 
Although Tsuda teaches an apparatus for manufacturing a glass article having housing and a cooling mechanism, Tsuda does not teach a closeable opening in a first wall of the housing.
Although Tellier teaches an apparatus for manufacturing a glass article having housing and a cooling mechanism that can change the amount of heat transferred from a glass ribbon; Tellier does not teach a closeable opening in a first wall of the housing.
Although Welles teaches an apparatus for manufacturing a glass article having housing and a cooling mechanism that can change the amount of heat transferred from a glass ribbon; Welles does not teach or suggest that the cooling mechanism is configured to isolate a first cooling fluid within the cooling mechanism from fluid communication with the interior area of the housing. Although Welles teaches an apparatus for manufacturing a glass article having housing and a convection cooling mechanism; Welles does not teach or suggest that an inlet of at least one vacuum port is spaced away from the first side wall.
Although Bookbinder teaches an apparatus for manufacturing a glass article having housing and a cooling mechanism that can change the amount of heat transferred from a glass ribbon; Bookbinder does not teach a closeable opening in a first wall of the housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741